DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The previous objection to the drawings is withdrawn in view of the amendment made to the specification.
	The previous objection to claims 1, 8-11, and 14-16 are withdrawn in view of the amendment made to the claims.
	The previous rejection of claim 2 under 35 USC 112(b) is withdrawn in view of the amendment made to the claim.

Drawings
The drawings were received on 02/22/2021.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
SPECIFICATION
Para. [0043], line 8: Please amend “diluent 115” to read “diluent 116[[5]].”
Para. [0048], line 7: Please amend “diluent 215” to read “diluent 216[[5]].”
Para. [0056], line 9: Please amend “diluent 215” to read “diluent 216[[5]].”
6[[5]].”
Para. [0068], line 9: Please amend “diluent 215” to read “diluent 316.”

CLAIMS
Claim 1, line 18:
	to five carbon atoms; and

Claim 2, lines 5-6:
fraction comprises alkanes and olefins containing from five to six carbons that is optionally mixed with the hydrocarbon feed stream of part a).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests the claimed steps of (i) isomerizing a hydrocarbon feed stream comprising at least 50 wt% pentanes including n-pentane and isopentane to produce an isomerization effluent having an increased ratio of isopentane to n-pentane, (ii) subjecting the isomerization effluent to an activation that facilitates at least one reaction selected from dehydrogenation, cracking, and aromatization to produce an activation effluent comprising olefins containing from two to five carbon atoms, monocyclic aromatics, and unconverted alkanes.
Yao et al. (US Pat. 5,895,828), which is considered the closest prior art to the instant invention, discloses an aromatization process for converting a hydrocarbon to an olefin and a C6 to C8 aromatic hydrocarbon in the presence of a catalyst composition, wherein the suitable hydrocarbons include, among others, (normal) pentane and isopentane (col. 8, lines 31-42 and 64-66; cl. 1). However, the reference does not provide any teaching or motivation that would have led one of ordinary skill in the art to (i) isomerize a hydrocarbon feed stream comprising at 
Hutson et al. (US Pat. 4,429,173) discloses a process for producing high-octane alkylates comprising (a) dehydrogenating isopentane to isopentenes (amylenes) and (b) introducing the mixture of said amylenes and unconverted isopentane into an HF alkylation unit for reaction with fresh or recycled isobutane (Abstract; col. 3, lines 8-19). Hutson discloses that the isopentane-containing feed stream can contain some n-pentane and can be obtained from the light naphtha fraction of an atmospheric crude distillation column or the product of an atmospheric gas oil catalytic cracking process (col. 3, lines 11-15). However, Hutson does not teach or reasonably suggest a step of isomerizing a hydrocarbon feed stream comprising at least 50 wt% pentanes to obtain an isomerization effluent, which can be subsequently used as the isopentane-containing feed stream in the dehydrogenation step in the Hutson process. Hutson also fails to teach or suggest that the dehydrogenation of isopentane produces monocyclic aromatics. 
Hughes et al. (US Pat. 3,699,035) discloses a process comprising a step of isomerizing n-pentane to isopentane, which can be recovered as a high octane gasoline blending component (col. 3, lines 1-24). However, the reference does not teach or suggest that the isopentane, obtained by isomerizing n-pentane, can be used as feedstock in a subsequent process that catalyzes dehydrogenation, cracking, and/or aromatization to produce an effluent comprising C2-5 olefins and monocyclic aromatics, as recited in claim 1. As can be seen in Hughes, it is generally known in the art that the isomerization of n-pentane produces an isopentane product that can be recovered and used as a gasoline blending component with increased octane rating compared to n-pentane. However, there is no teaching or suggestion in the prior art that the isomerization of n-pentane can be operated to provide a feed to an 2-5 olefins and monocyclic aromatics, as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772